Citation Nr: 1705811	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  15-20 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the regular need for the aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to February 1988.
This matter comes before the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied entitlement to SMC based on the regular need for the aid and attendance of another person or on account of being housebound.  The RO in Winston-Salem, North Carolina currently has jurisdiction over the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran is service-connected for the following disabilities: major depression, rated 70 percent disabling; left lower extremity compartment syndrome, post operative residuals with peripheral neuropathy, rated 40 percent disabling; right lower extremity compartment syndrome, post operative residuals with peripheral neuropathy, rated 40 percent disabling; lumbar degenerative joint disease with intervertebral disc syndrome (IVDS) involving both sciatic nerves, rated 40 percent disabling; right heel retrocalcaneal bursitis, rated 10 percent disabling; left heel retrocalcaneal bursitis, rated 10 percent disabling; a right eyebrow scar, rated noncompensable; bilateral leg scars, rated noncompensable; and erectile dysfunction, rated noncompensable.  His combined rating is 100 percent.

2.  The evidence is at least evenly balanced as to whether the Veteran requires assistance in accomplishing the activities of daily living and is unable to protect himself from the hazards and dangers of his daily environment on account of his service-connected disabilities.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, the criteria for SMC based on the regular need for the aid and attendance of another person are met.  38 U.S.C.A. §§ 1114 (l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350(b), 3.352(a) (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  As the Board is granting SMC based on the regular need for the aid and attendance of another person, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001).

SMC at the aid and attendance rate is payable when a veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114 (l); 38 C.F.R. § 3.350 (b). 

Pursuant to 38 C.F.R. § 3.350 (b)(3) and (4), the criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance, including a determination that he is permanently bedridden, are contained in 38 C.F.R. § 3.352 (a).  That regulation provides that the following will be accorded consideration in determining the need for regular aid and attendance: inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.

"Bedridden" is defined as that condition, which, through its essential character, actually requires that a claimant remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 
It is not required that all of the above disabling conditions be found to exist before a favorable rating may be made  The particular personal functions that a veteran is unable to perform should be considered in connection with his condition as a whole. It is only necessary that the evidence establish that a veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  Determinations that a veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that his condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See 38 C.F.R. § 3.352 (a).

In addition, SMC at the housebound rate is payable when a veteran has a single service-connected disability rated 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  See 38 U.S.C.A. § 1114 (s) (West 2014).  The requirement of 38 U.S.C.A. § 1114 (s)(2) is met when a veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  See 38 C.F.R. § 3.350 (3)(i)(2).

In this case, the Veteran is service-connected for the following disabilities: major depression, rated 70 percent disabling; left lower extremity compartment syndrome, post-operative residuals with peripheral neuropathy, rated 40 percent disabling; right lower extremity compartment syndrome, post-operative residuals with peripheral neuropathy, rated 40 percent disabling; lumbar degenerative joint disease with intervertebral disc syndrome (IVDS) involving both sciatic nerves, rated 40 percent disabling; right heel retrocalcaneal bursitis, rated 10 percent disabling; left heel retrocalcaneal bursitis, rated 10 percent disabling; a right eyebrow scar, rated noncompensable; bilateral leg scars, rated noncompensable; and erectile dysfunction, rated noncompensable.  His combined rating is 100 percent.

The Veteran reported during an October 2012 examination with H. Jabbour, M.D. and in an October 2012 statement (VA Form 21-4138) that he experienced severe back and lower extremity pain which greatly limited his daily activities.  As a result of pain, he was unable to walk a quarter of a mile, engage in many activities, or sit or walk for prolonged periods and he was "kind of housebound."

A November 2012 examination report from Coastal Internal Medicine, PA indicates that the Veteran reported that he experienced chronic back pain which radiated into his legs.  The pain was worse with standing or sitting for more than about 10 to 15 minutes and he was only able to sit for approximately 30 minutes without having to change position.  He also experienced bilateral lower leg pain associated with compartment syndrome.  Swelling and pain would begin in his lower extremities if he was up for more than 30 minutes and he was no longer able to run or do other activities.  There was also limitation of shoulder motion bilaterally.

Examination revealed weakness in the Veteran's arms and legs, numbness and tingling, and joint pain.  He was in no apparent distress, had a good posture, and was able to get on and off the examination table with only minor complaints of pain.  He was able to walk on his own and on his toes, but he was not able to walk on his heels.  He was able to squat and rise, but this was associated with complaints of low back pain and bilateral leg pain.  Diagnoses of stage III chronic kidney disease, poorly controlled diabetes mellitus, chronic low back pain with radiculopathy, a history of compartment syndrome of the bilateral lower extremities with continued pain, hyperlipidemia, hypertension, and obesity were provided.  The medical professional who conducted the examination indicated that the Veteran's back pain, lower extremity pain, and bilateral shoulder problems limited his ability to sit, stand, or ambulate for prolonged periods and perform certain physical tasks, but that he had full ability with dexterous movements with both hands and that he was fully capable of performing his activities of daily living independently.

A September 2013 "Examination for Housebound Status or Permanent Need for Regular Aid and Attendance" form (VA Form 21-2680) indicates that the Veteran was not confined to bed, was able to feed himself and prepare his own meals, did not need assistance in bathing and tending to other hygiene needs, was not legally blind, did not require nursing home care, and did not require medication management.  Examination revealed that he was healthy and in no acute distress and that he had a good sitting posture.  There was chronic/consistent pain in his back, hips, and legs and pain associated with gout.  He also experienced pain in his feet.   The pain in his back, hips, and legs/feet associated with bilateral compartment syndrome caused problems with walking and poor balance and the Veteran used a cane to assist with ambulation.  The ranges of motion of his arms were decreased and he was unable to raise his arms above shoulder height.  There was also poor flexion of his spine which prevented him from climbing, caused difficulty with using stairs, and contributed to poor balance.  He became easily fatigued with activities, was usually confined to his home, was severely limited with activities outside of the home due to pain and mobility problems, and generally left the house only for medical appointments and church services.  While at home he was restricted to bed and chair activities.  The Veteran was diagnosed as having hypertension, insulin dependent diabetes, gout, chronic renal insult, chronic back pain (spinal stenosis), diabetic peripheral neuropathy, and compartment syndrome of the legs.  Overall, his activities/functions were limited by back, hip, and leg/foot pain and poor balance.

The Veteran reported on his April 2014 notice of disagreement (VA Form 21-0958) that he was unable to leave his home without the assistance of his spouse.  He required a walker to assist with ambulation, was unable to attend to his own hygiene needs without the assistance of his spouse, and required assistance with bathing and dressing because he was unable to bend over.

The report of a May 2014 VA aid and attendance/housebound examination (VA Form 21-2680) reflects that the Veteran was able to feed himself, was not legally blind, and did not require nursing home care.  He was unable to prepare his own meals and required assistance getting in and out of the tub and grooming due to fatigue, arm pain, poor balance, and instability.  Also, he required medication management because he was unable to open bottles and pour liquids due to decreased hand grip/impaired hand strength.  He was unable to manage his own financial affairs due to memory problems, arthritis, and problems with writing.

Examination revealed that the Veteran's gait was limped/off balance due to leg and foot pain and that he used a cane and walker for ambulation.  He was limited in his ability to stand due to pain in his legs/feet.  His sitting posture was good, but his standing posture was stooped.  There was decreased range of motion of his arms/shoulders in that he was unable to raise his arms above shoulder height.  He was unable to open bottles due to decreased hand grip and experienced difficulty buttoning/zipping clothes, tying shoes, shaving, and brushing his teeth due to arm pain and fatigue.  He experienced problems with writing due to decreased fine motor movements and required assistance with bathing.  

As for the Veteran's lower extremities, he was unable to stand for longer than 5 minutes due to leg and foot pain associated with compartment syndrome.  The ranges of motion of his hips and lower extremities was decreased, he had poor balance, there was pain with weight bearing, he was easily fatigued due to pain, and his ability to perform activities and walk was severely limited due to severe leg pain.  He was unable to prepare meals or clean.  In addition, he was unable to stoop, crawl, push, pull, or climb stairs and he experienced a chronic stooped posture which varied depending upon his pain level.  He usually remained at home, left his house for medical appointments and church, and was limited to bed and chair activities while at home.  The Veteran was diagnosed as having bilateral compartment syndrome of his legs, spinal stenosis, painful diabetic peripheral neuropathy, chronic renal insufficiency, hypertension, insulin dependent diabetes, gout, and chronic back pain.  His activities/functions were limited by leg, back, hip, and foot pain and poor balance. 

The Veteran reported on his June 2015 substantive appeal (VA Form 9) that he required the use of a scooter to get around and required the assistance of his spouse with all activities of daily living.  The combination of his bilateral compartment syndrome, neuropathy, spinal stenosis, and major depression prevented him from performing basic activities of self-care.

A July 2015 VA aid and attendance/housebound examination report (VA Form 21-2680) indicates that the Veteran was able to feed himself, was not legally blind, and did not require nursing home care.  He was not able to prepare his own meals, required assistance getting in and out of the tub due to unsteadiness, required medication management because he was unable to open pill bottles due to decreased hand grip strength, and required the assistance of his spouse in managing his financial affairs because of memory problems and difficulty writing due to arthritis.

Examination revealed that the Veteran's gait was unsteady, that he had a poor standing posture, that he was limited in his ability to stand due to chronic back and leg pain, and that he used a scooter.  He was unable to raise his arms above his head, there was decreased grip strength and fine motor movements, and he required assistance with pill bottles and bathing.  With respect to his lower extremity restrictions, he experienced difficulty with standing due to spinal stenosis/back pain.  His back disability resulted in limited spinal flexion and prevented him from kneeling, stooping, squatting, and crawling.  Diabetic neuropathy and back pain caused balance problems and the Veteran was only able to travel away from home with assistance and the use of a scooter.  Diagnoses of diabetes, a renal mass, chronic kidney disease, hypertension, cervical radiculopathy, spinal stenosis, depression, edema, and vitamin D deficiency were provided.  The Veteran's activities/functions were limited by leg, back, hip, and foot pain.

The Board acknowledges, at the outset, that the Veteran has not suffered the anatomical loss or loss of use of both feet or one hand and one foot and is not service-connected for blindness in both eyes.  Although there are some non service-connected disabilities that appear to contribute to his functional impairments and his need for assistance (e.g. hip pain, bilateral arm/shoulder disabilities, bilateral hand arthritis, gout, and cervical radiculopathy), the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's service-connected back disability, bilateral lower extremity compartment syndrome, and bilateral heel bursitis are of sufficient severity to require the need for assistance with his activities of daily living (including tending to hygiene and dressing/undressing).  The May 2014 and July 2015 VA Forms 21-2680 suggest that such activities/functions are significantly limited by back, leg, and foot pain and unsteadiness, among other problems.  

In sum, after considering the competent, credible, and probative lay and medical evidence of record, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that, collectively, such evidence indicates that the Veteran is so helpless as to be in need of regular aid and attendance of another person because of the manifestations of his service-connected back and lower extremity disabilities.  He requires care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment and to perform his activities of daily living.  Given the evidence cited above, and with resolution of all reasonable doubt in the Veteran's favor, the Board concludes that the criteria for SMC based on the regular need for the aid and attendance of another person are met.  

SMC based on housebound status is a lesser benefit than SMC at the aid and attendance rate.  See 38 U.S.C.A. § 1114 (l), (s) (West 2014); 38 C.F.R. § 3.350 (i) (2016).  Hence, the grant of SMC at the aid and attendance rate renders the housebound issue moot.


ORDER

Entitlement to SMC based on the regular need for the aid and attendance of another person is granted, subject to controlling regulations governing the payment of monetary awards.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


